DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22FEB2022 has been entered.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 10, 15, 18-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over O'Donnel (US Patent No. 4,815,010), hereinafter referred to as O’DONNELL in view of Maupin (US Patent No. 7,620,792 B2), hereinafter referred to as MAUPIN.

Consider Claim 1, 
O’DONNELL teaches a memory controller comprising: 
an indirection table (O’DONNELL, e.g., Figure 2(6), indirection table.); and 
an indirection unit to: 
receive a memory access to a column-addressable memory, wherein the memory access includes a logical address, and wherein the logical address identifies a logical row in the column-addressable memory that is only indicative of a memory row address for row-based memory access of the column addressable memory (O’DONNELL, e.g., Col 5:47+, receive a virtual address.  A virtual address is considered indicative of a memory row address; Col 8:52+, addressing a word of four (see, e.g., Col 7:65+). A word is a collection of column elements.); 
determine a logical sub-block identifier as a function of the memory row address (O’DONNELL, e.g., Col 5:47+, decompose virtual address into an upper and lower part.); 
look up a physical sub-block identifier based on the logical sub-block identifier in the indirection table (O’DONNELL, e.g., Col 5:47+;Col 7:45+;Col 8:52+, use portion of decomposed address to access indirection table.); and 
issue a redirected memory access to the column-addressable memory, wherein the redirected memory access is indicative of the physical sub-block identifier (O’DONNELL, e.g., Col 8:22+, issue redirected memory access to the physical location identified by the indirection table (i.e., indicative of a physical sub-block identifier).).
O’DONNEL fails to expressly describe wherein each bit of a first logical column of a plurality of logical columns is located in a different physical row and located in a different physical column than any other bit in the first logical column.  MAUPIN discloses systems and methods for accessing a memory array using redirection and is considered analogous prior art.  MAUPIN does disclose wherein each bit of a first logical column of a plurality of logical columns is located in a different physical row and located in a different physical column (MAUPIN, e.g., Figs 9 and 10 show transformation of a logical column to physical diagonal.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of O’DONNEL with at least the relied upon elements of MAUPIN because it enables enhanced error detection and correction (MAUPIN, e.g., Col 4:56-61).

Consider Claim 2, 
The system of O’DONNELL and MAUPIN, as combined, further teaches wherein: 
the indirection unit is further to determine a physical memory row address as a function of the physical sub-block identifier (O’DONNELL, e.g., Col 8:22+, form the physical address at a word of memory.); and the redirected memory access is indicative of the physical memory row address (O’DONNELL, e.g., Col 8:22+, address to a word of memory. Col 7:65+, 128 4-word lines.  A 4-word line is considered analogous to a claimed row.).

Consider Claim 3, 
The system of O’DONNELL and MAUPIN, as combined, further teaches wherein: 
the indirection unit is further to determine a row offset as a function of the memory row address; and to determine the physical memory row address further comprises to determine the physical memory row address as a function of the memory row offset (O’DONNELL, e.g., Col 7:65+, 128 4-word lines.  A 4-word line is considered analogous to a claimed row; Col 8:22+, address to a word of memory.  Addressing a subset of elements requires a mechanism to differentiate between elements.  The mechanism used to identify a word among plural words is considered analogous to the claimed offset function.)

Consider Claim 4, 
The system of O’DONNELL and MAUPIN, as combined, further teaches wherein the physical sub-block identifier is indicative of a contiguous block of memory of the column-addressable memory having a predetermined number of memory rows and a predetermined number of columns (O’DONNELL, e.g., Col 8:8+, describes identifying a block group and a block which are indicative of a contiguous block of memory.).

Consider Claim 5, 
The system of O’DONNELL and MAUPIN, as combined, further describes wherein the predetermined number of memory rows is 128 and the predetermined number of columns is 128 (O’DONNELL, e.g., Col 7:65+, 128x128 array.).

Consider Claim 8, 
The system of O’DONNELL and MAUPIN, as combined, further discloses wherein the memory access comprises a column read (O’DONNELL, e.g., Col 6:23+, read to memory; Col 7:65+, memory includes plural rows and columns.  In other words, all accesses to the memory include accessing at least a single column element (i.e., a column read).).

Consider Claim 10, 
The system of O’DONNELL and MAUPIN, as combined, further discloses wherein to receive the memory access comprises to receive the memory access from a host processor coupled to the memory controller (O’DONNELL:Col 3:11-12, describes addressing by processor.).

Consider Claim 14, 
O’DONNELL teaches one or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a memory controller to: 
receive a memory access to a column-addressable memory, wherein the memory access includes a logical address, and wherein the logical address identifies a logical row in the column-addressable memory that is only indicative of a memory row address for row-based memory access of the column addressable memory (O’DONNELL, e.g., Col 5:47+, receive a virtual address.  A virtual address is considered indicative of a memory row address; Col 8:52+, addressing a word of four (see, e.g., Col 7:65+). A word is a collection of column elements.); 
determine a logical sub-block identifier as a function of the memory row address (O’DONNELL, e.g., Col 5:47+, decompose virtual address into an upper and lower part.); 
look up a physical sub-block identifier based on the logical sub-block identifier in an indirection table of the memory controller (O’DONNELL, e.g., Col 5:47+;Col 7:45+;Col 8:52+, use portion of decomposed address to access indirection table (see, e.g., Fig 2).); and 
issue a redirected memory access to the column-addressable memory, wherein the redirected memory access is indicative of the physical sub-block identifier (O’DONNELL, e.g., Col 8:22+, issue redirected memory access to the physical location identified by the indirection table (i.e., indicative of a physical sub-block identifier).).
O’DONNEL fails to expressly describe wherein each bit of a first logical column of a plurality of logical columns is located in a different physical row and located in a different physical column than any other bit in the first logical column.  MAUPIN discloses systems and methods for accessing a memory array using redirection and is considered analogous prior art.  MAUPIN does disclose wherein each bit of a first logical column of a plurality of logical columns is located in a different physical row and located in a different physical column (MAUPIN, e.g., Figs 9 and 10 show transformation of a logical column to physical diagonal.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of O’DONNEL with at least the relied upon elements of MAUPIN because it enables enhanced error detection and correction (MAUPIN, e.g., Col 4:56-61).

Consider Claim 15, 
O’DONNELL teaches memory controller comprising: 
an indirection table (O’DONNELL, e.g., Fig 2(6)); and 
a media management unit to: 
receive a memory access to a column-addressable memory, wherein the memory access includes a logical address, and wherein the logical address identifies a logical row in the column-addressable memory that is only indicative of a memory row address for row-based memory access of the column addressable memory
identify a source physical sub-block identifier (O’DONNELL, e.g., Col 6:23+, image memory may be read (i.e., location is a source);Col 8:27+, discloses memory access operation using a physical sub-block identifier.) and a destination physical sub-block identifier (O’DONNELL, e.g., Col 6:23+, image memory may be written (i.e., location is a destination).) for a media management operation associated with the column-addressable memory a function of the memory row address (O’DONNELL, e.g., Col 8:4+;Col 6:6+, system functions to display video (i.e., media management) by writing to a physical destination and reading from a physical source.); 
identify a logical sub-block identifier associated with a source physical sub-block identifier with the indirection table (O’DONNELL, e.g., Col 5:47+, decompose virtual address into an upper and lower part;Col 8:8+, discloses association between logical and physical sub-block identifiers in the indirection table.); 
perform the media management operation (O’DONNELL, e.g., Col 6:6, emit video signal toward a display means (i.e., media management).); and 
update the indirection table with the destination physical sub-block identifier for the logical sub-block identifier in response to performance of the media management operation (O’DONNELL, e.g., Col 3:17+, discloses updating the contents of the indirection table;Col 6:32+, modification of indirection table allows modification of image on screen.  Modification of an on-screen image requires that the indirection table be updated after (i.e., in response to) the original image was displayed.).
O’DONNEL fails to expressly describe wherein each bit of a first logical column of a plurality of logical columns is located in a different physical row and located in a different physical column than any other bit in the first logical column.  MAUPIN discloses systems and methods for accessing a memory array using redirection and is considered analogous prior art.  MAUPIN does disclose wherein each bit of a first logical column of a plurality of logical columns is located in a different physical row and located in a different physical column (MAUPIN, e.g., Figs 9 and 10 show transformation of a logical column to physical diagonal.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of O’DONNEL with at least the relied upon elements of MAUPIN because it enables enhanced error detection and correction (MAUPIN, e.g., Col 4:56-61).

Consider Claim 18, 
The system of O’DONNELL and MAUPIN, as combined, further teaches an indirection unit to: 
receive a memory access to the column-addressable memory in response to performance of the media management operation, wherein the memory access is indicative of a memory row address (O’DONNELL, e.g., Col 5:47+, receive a virtual address.  A virtual address is considered indicative of a memory row address; Col 8:52+, addressing a word of four (see, e.g., Col 7:65+). A word is a collection of column elements.); 
determine the logical sub-block identifier as a function of the memory row address (O’DONNELL, e.g., Col 5:47+, decompose virtual address into an upper and lower part.); 
look up the destination physical sub-block identifier based on the logical sub-block identifier in the indirection table (O’DONNELL, e.g., Col 5:47+;Col 7:45+;Col 8:52+, use portion of decomposed address to access indirection table.); and 
issue a redirected memory access to the column-addressable memory, wherein the redirected memory access is indicative of the destination physical sub-block identifier (O’DONNELL, e.g., Col 8:22+, issue redirected memory access to the physical location identified by the indirection table (i.e., indicative of a physical sub-block identifier).).

Consider Claim 19, 
O’DONNELL teaches a compute device comprising: 
a data storage device comprising a column-addressable memory media and a memory controller (O’DONNELL, e.g., Fig 2, shows memory and control elements.), the memory controller comprising: 
an indirection table (O’DONNELL, e.g., Fig 2(6)); and 
an indirection unit to (i) receive a memory access to the column-addressable memory media, wherein the memory access includes a logical address, and wherein the logical address identifies a logical row in the column-addressable memory that is only indicative of a memory row address for row-based memory access of the column addressable memory is indicative of a memory row address (O’DONNELL, e.g., Col 5:47+, receive a virtual address.  A virtual address is considered indicative of a memory row address; Col 8:52+, addressing a word of four (see, e.g., Col 7:65+). A word is a collection of column elements.), (ii) determine a logical sub-block identifier as a function of the memory row address (O’DONNELL, e.g., Col 5:47+, decompose virtual address into an upper and lower part.), (iii) look up a physical sub- block identifier based on the logical sub-block identifier in the indirection table (O’DONNELL, e.g., Col 5:47+;Col 7:45+;Col 8:52+, use portion of decomposed address to access indirection table.), and (iv) issue a redirected memory access to the column-addressable memory media, wherein the redirected memory access is indicative of the physical sub-block identifier (O’DONNELL, e.g., Col 8:22+, issue redirected memory access to the physical location identified by the indirection table (i.e., indicative of a physical sub-block identifier).).
O’DONNEL fails to expressly describe wherein each bit of a first logical column of a plurality of logical columns is located in a different physical row and located in a different physical column than any other bit in the first logical column.  MAUPIN discloses systems and methods for accessing a memory array using redirection and is considered analogous prior art.  MAUPIN does disclose wherein each bit of a first logical column of a plurality of logical columns is located in a different physical row and located in a different physical column (MAUPIN, e.g., Figs 9 and 10 show transformation of a logical column to physical diagonal.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of O’DONNEL with at least the relied upon elements of MAUPIN because it enables enhanced error detection and correction (MAUPIN, e.g., Col 4:56-61).

Consider Claim 20, 
The system of O’DONNELL and MAUPIN, as combined, further discloses a host processor and an I/O subsystem, wherein the host processor is coupled to the data storage device via the I/O subsystem (O’DONNELL, e.g., Col 3:3-12, discloses a processor accessing image memory.).

Consider Claim 21, 
The system of O’DONNELL and MAUPIN, as combined, further teaches wherein to receive the memory access comprises to receive the memory access from the host processor (O’DONNELL:Col 3:11-12, describes addressing by processor.).

Consider Claim 23, 
The system of O’DONNELL and MAUPIN, as combined, further teaches wherein the data storage device further includes a media access circuit, and wherein the memory controller is coupled to the column-addressable memory media via the media access circuit (O’DONNELL, e.g., Fig 2, shows memory connected via plural bus elements (i.e., media access circuits).).

Consider Claim 24, 
The system of O’DONNELL and MAUPIN, as combined, further teaches wherein the memory controller further comprises a media management unit to: 
identify a source physical sub-block identifier (O’DONNELL, e.g., Col 6:23+, image memory may be read (i.e., location is a source);Col 8:27+, discloses memory access operation using a physical sub-block identifier.) and a destination physical sub-block identifier (O’DONNELL, e.g., Col 6:23+, image memory may be written (i.e., location is a destination).) for a media management operation associated with the column-addressable memory media (O’DONNELL, e.g., Col 8:4+;Col 6:6+, system functions to display video (i.e., media management) by writing to a physical destination and reading from a physical source.); 
identify the logical sub-block identifier associated with the source physical sub- block identifier with the indirection table (O’DONNELL, e.g., Col 5:47+, decompose virtual address into an upper and lower part;Col 8:8+, discloses association between logical and physical sub-block identifiers in the indirection table.); 
perform the media management operation (O’DONNELL, e.g., Col 6:6, emit video signal toward a display means (i.e., media management).); and 
update the indirection table with the destination physical sub-block identifier for the logical sub-block identifier in response to performance of the media management operation (O’DONNELL, e.g., Col 3:17+, discloses updating the contents of the indirection table;Col 6:32+, modification of indirection table allows modification of image on screen.  Modification of an on-screen image requires that the indirection table be updated after (i.e., in response to) the original image was displayed.).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over O’DONNELL in view of MAUPIN, and further CHEN et al. (US PGPub No. 2019/0206487 A1), hereinafter referred to as CHEN.

Consider Claim 6, 
The system of O’DONNELL and MAUPIN, as combined, teaches the memory controller of claim 1, above, and additionally describes the presence of RAM and ROM memories (O’DONNELL, e.g., Col 3:32;Col 2:38) as well as memory-redirection (O’DONNELL, e.g., Col 8:22+), but fails to expressly describe wherein to issue the memory access to the column-addressable memory comprises to issue the memory access to a die of a memory media of the column-addressable memory. CHEN et al. describes systems and methods for managing access to an memory matrix and is considered analogous prior art.  CHEN does describe wherein to issue a memory access to the column-addressable memory comprises to issue the memory access to a die of a memory media of the column-addressable memory (CHEN, e.g., Fig 2, shows storage having at least one die.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of O’DONNEL and MAUPIN, as combined, with at least the relied upon elements of CHEN because the use of die(s) are the common and usual manner of constructing memory elements and has the benefit of being easy to implement.

Consider Claim 7, 
The system of O’DONNELL and MAUPIN, as combined, teaches the memory controller of claim 1, above, and additionally describes the presence of RAM and ROM memories (O’DONNELL, e.g., Col 3:32;Col 2:38) as well as memory-redirection (O’DONNELL, e.g., Col 8:22+), but fails to expressly describe wherein to issue the memory access to the column-addressable memory comprises to issue the memory access to plural die of a memory media of the column-addressable memory. CHEN et al. describes systems and methods for managing access to an memory matrix and is considered analogous prior art.  CHEN does describe wherein to issue a memory access to the column-addressable memory comprises to issue the memory access to plural die of a memory media of the column-addressable memory (CHEN, e.g., Fig 2, shows storage having plural die.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of O’DONNEL and MAUPIN, as combined, with at least the relied upon elements of CHEN because the use of die(s) are the common and usual manner of constructing memory elements and has the benefit of being easy to implement.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over O’DONNELL in view of MAUPIN, and further in view of Bruce et al. (US Patent No. 6,000,006), hereinafter referred to as BRUCE.

Consider Claim 9, 
The system of O’DONNELL and MAUPIN, as combined, teaches the memory controller of claim 1, above, but fails to expressly describe wherein the indirection unit is further to update the indirection table with a write timestamp associated with the physical sub-block identifier in response to issuance of the redirected memory access, wherein the memory access comprises a memory write. BRUCE discloses systems and methods for operating a memory space with an arbitrary remapping function and is considered analogous prior art.  BRUCE does disclose updating an indirection table with a write timestamp associated with a physical sub-block identifier in response to issuance of a redirected memory access, wherein the memory access comprises a memory write (BRUCE, e.g., Fig 7;Col 3:4+, write counter fields track writes for a physical address in the mapping table.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention to modify the system of O’DONNELL and MAUPIN, as combined, with the teachings of BRUCE because tracking writes allows data to be distributed evenly among the memory which reduces device wear thus improves system lifetime.

Consider Claim 16, 
The system of O’DONNELL and MAUPIN, as combined, teaches the memory controller of claim 15, above, and additionally describes wherein the source physical sub- block identifier is indicative of a first contiguous block and the destination physical sub-block identifier is indicative of a second contiguous block (O’DONNELL, e.g., Col 7:65+, image memory is accessed in blocks of 128x128 bits (i.e., contiguous);Col 8:8+, addresses used to store and retrieve (i.e., source/destination blocks) data are indicative of contiguous blocks.).  However, The system of O’DONNELL and MAUPIN, as combined, fails to explicitly disclose moving data from a first to second location such that the media management operation comprises to copy data from a first contiguous block of the column-addressable memory to a second contiguous block of the column-addressable memory, wherein the source physical sub- block identifier is indicative of the first contiguous block and the destination physical sub-block identifier is indicative of the second contiguous block.  BRUCE discloses systems and methods for operating a memory space with an arbitrary remapping function and is considered analogous prior art.  BRUCE does disclose wherein the media management operation comprises to copy data from a first contiguous block of the column-addressable memory to a second contiguous block of the column-addressable memory (BRUCE, e.g., Col 7:58+, copy data from a source block and write to a destination block.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention to modify the system of O’DONNELL and MAUPIN, as combined, with the teachings of BRUCE because moving data is a common feature of memory devices which reduces device wear thus improving system lifetime.

Consider Claim 17, 
The system of O’DONNELL and MAUPIN, as combined, teaches the memory controller of claim 15, above, but fails to describe wherein the media management operation comprises a wear leveling operation. BRUCE discloses systems and methods for operating a memory space with an arbitrary remapping function and is considered analogous prior art.  BRUCE does disclose wherein the media management operation comprises a wear leveling operation (BRUCE, e.g., Col 12:11+, wear-leveling.). It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention to modify the system of O’DONNELL and MAUPIN, as combined, with the teachings of BRUCE because it reduces device wear thus improving system lifetime.

Consider Claim 22, 
The system of O’DONNELL and MAUPIN, as combined, teaches the compute device of claim 19, above, including the use of a host processor (O’DONNELL:Col 3:11-12, describes addressing by processor.), but fails to expressly describe wherein the data storage device comprises a persistent memory device coupled to the host processor. BRUCE discloses systems and methods for operating a memory space with an arbitrary remapping function and is considered analogous prior art.  BRUCE does disclose wherein a data storage device comprises a persistent memory device coupled to a host processor (BRUCE, e.g., Col 6:12+, discloses host requests for access to flash.). It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention to modify the system of O’DONNELL and MAUPIN, as combined, with the teachings of BRUCE because persistent memory provides the predictable benefit of avoiding data loss in power-failure events.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over O’DONNELL in view of MAUPIN, and further in view of Ordentlich et al. (US PGPub No. 2016/0352358 A1), hereinafter referred to as ORDENTLICH.

Consider Claim 11, 
The system of O’DONNELL and MAUPIN, as combined, teaches the memory controller of claim 1, above, but fails to describe a vector function unit to issue the memory access; wherein to receive the memory access comprises to receive the memory access from the vector function unit. ORDENTLICH discloses systems and methods for operating bitmapped memory structures and is considered analogous prior art. ORDENTLICH does disclose a vector function unit to issue the memory access; wherein to receive the memory access comprises to receive the memory access from the vector function unit (ORDENTLICH, e.g., ¶0035+;¶0050+, discloses the use of vectors to manage memory access.). It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of O’DONNELL and MAUPIN, as combined, with at least the cited elements of ORDENTLICH because it improves data integrity by reducing the likelihood of unrecoverable errors.

Consider Claim 12, 
The system of O’DONNELL and MAUPIN, as combined, teaches the memory controller of claim 1, above, but fails to describe wherein the column-addressable memory comprises a memory media with a cross point architecture in which memory cells are positioned at intersections of word lines and bit lines and are individually addressable. ORDENTLICH discloses systems and methods for operating bitmapped memory structures and is considered analogous prior art. ORDENTLICH does disclose wherein the column-addressable memory comprises a memory media with a cross point architecture in which memory cells are positioned at intersections of word lines and bit lines and are individually addressable (ORDENTLICH, e.g., Fig 1A; ¶0022+).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of O’DONNELL and MAUPIN, as combined, with at least the cited elements of ORDENTLICH because the use of a ReRAM crosspoint memory architecture reduces write amplification which improves overall system efficiency. 

Consider Claim 13, 
The system of O’DONNELL, MAUPIN, and  ORDETLICH, as combined, further discloses wherein the memory controller is coupled to the memory media via a media access circuit (O’DONNELL, e.g., Fig 2, shows plural bus elements (i.e., media access circuits).).

Response to Arguments
Applicant's arguments filed 22FEB2022 have been fully considered but they are not persuasive. 
The applicant’s amendment describes wherein the logical address identifies a logical row in the column-addressable memory that is only indicative of a memory row address.  The broadest reasonable interpretation is that the logical address includes information identifying a logical row address and the logical row address is only indicative of a memory row address which is considered to be similar in scope to the previous language.  The examiner notes that logical addresses are, by design, intended to indicate an actual address and that silence in the claims, with respect to column information, does not limit its presence in the claimed system.  In order to capture the content of ¶0035 and element 506, the examiner recommends “wherein the received logical address does not include a column identifier.”   This appears to be supported at least in ¶0035 by noting that some embodiments may receive a column identifier which is taken to also mean that, in some embodiments, a column identifier is not received (i.e., only a logical row is identified).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137